DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 03/03/2021. Claims 1, 4-12, and 15-23 are pending in the case. Claims 2, 3, 13, and 14 have been cancelled. Claims 1, 12, and 23 are independent claims.

Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive.
Applicant argues that “the independent claims require the FA to be a ‘programmable’ FAE” and that “nothing in Verma teaches or suggests” this. (Page 7 lines 1-3). Applicant is merely arguing against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Tellingly, Examiner cited Lee against this limitation, and yet Applicant provided no analysis as to why Lee allegedly does not teach this limitation. This is perhaps because Lee does discusses programmable feature-extraction in section III, paragraph 1. Accordingly, Examiner respectfully disagrees with the Applicant’s conclusion that the programmable feature-extraction is not taught by the cited references.
Applicant argues that Verma only extracts and classifies features from raw sensor data and therefore “does not teach that the ALDS or SVM Accelerator performs any ‘feature extraction on the input signal to generate feature data’ as required by the independent claims.” (Page 8 lines 1-5). Examiner respectfully disagrees. Applicant seems to be reading in the term “any” into the claim such that it would read “any feature extraction on the input signal.” This is inappropriate as it does not encompass the broadest reasonable interpretation of the recited claim limitation. The limitation recites “perform feature extraction on the input signal.” “Input data” is 
Applicant argues that the limitations regarding the FAE outputting to a feature vector buffer is not taught by the cited references (Page 9, lines 1-2). Again, Applicant appears to be taking an overly narrow view of the terms recited in the claims. A “buffer” is defined by Merriam-Webster as “a section of computer memory for temporarily storing information.” Nothing in the specification contradicts this ordinary meaning. Indeed, the specification appears to only recite the term “buffer” once in paragraph 42 referencing the SVM Feature-Vector Buffer 44. Accordingly, Lee’s placement of output into a test vector memory area reads on the limitation. 
Lastly, Applicant argues that the references are not combinable. (Page 9, lines 17-19). However, to support the argument, Applicant merely makes assertions about tradeoffs between programmability and efficiency generally without specifically pointing to which limitations from which references would not be combinable or how the provided motivations to combine are insufficient. Accordingly, this broad swipe at the combination of references is not convincing.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 7-10, 12, 18-21, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (Lee, Kyong Ho, and Naveen Verma. "A low-power processor with configurable embedded machine-learning accelerators for high-order and adaptive analysis of medical-sensor signals." IEEE Journal of Solid-State Circuits 48, no. 7 (2013): 1625-1637, hereinafter Lee) in view of Verma et al. (U.S. Pat. App. Pub. No. 2013/0080808, hereinafter Verma) and Funie et al. (Funie, Andreea-Ingrid, Paul Grigoras, Pavel Burovskiy, Wayne Luk, and Mark Salmon. "Run-time reconfigurable acceleration for genetic programming fitness evaluation in trading strategies." Journal of Signal Processing Systems 90, no. 1 (2018): 39-52., hereinafter Funie).

As to independent claim 1
A heterogeneous microprocessor configured to perform classification on an input signal, the heterogeneous microprocessor comprising (Figure 2a is performed in real-time on the 1C. 1C reads on microprocessor. Input signal reads on physiological data. Classifier performs classification on input signal. Figure 4 also shows the 1C):
a die with a central processing unit (CPU) a programmable feature- extraction accelerator (FEA) and a classifier (Figure 4 CPU core. Figure 2a feature extractor. Figure 2a classifier. Section III, paragraph 1, programmable feature-extraction. See also Verma at figure 3 and paragraph 40, the CPU core 12, the SVM 50, the ALDS unit 64, and the SVM accelerator 52 are integrated to form a system-on-chip (SOC) device);
the FEA being configured to perform feature extraction on the input signal to generate feature data… (Figure 2a feature extractor extracts features from input physiological data signal to generate feature data for the classifier);
the classifier being configured to perform classification on the feature data , the classifier comprising a feature vector buffer (Figure 2a shows classifier classifying the feature data and receiving input from test vector memory area which is placed there by the feature extractor. Thus the test vector memory area reads on the vector buffer);
the CPU being configured to provide processing after classification (Page 1629, section a, the peripherals, including all accelerators, are accessed through a specialized peripherals interface via memory mapped status and configuration registers. Accessing the accelerators (classifier and EFAs) is providing processing after classification in the form of, medical applications for EEG-based seizure detection and ECG-based cardiac-arrhythmia detection are demonstrated using clinical data (see Lee at abstract). See also, Page 1626, left column, first bullet point, a flexible accelerator is integrated with a general-purpose CPU. The CPU enables programmable feature extraction for a range of 
wherein the FEA outputs to the feature vector buffer (Figure 2a shows feature extraction outputting to the test vector memory area. Thus the test vector memory area reads on the vector buffer).
Lee does not appear to expressly teach wherein the FEA, CPU, and classifier are physically separate from each other.
Verma teaches wherein the FEA, CPU, and classifier are physically separate from each other (Figure 3, ALDS unit 64 (and/or SVM accelerator 52) reads on FEA, CPU core 12, and SVM 50 reads on classifier. Paragraph 40, An adaptive learning data selection (ALDS) unit 64 that enables automated learning is integrated with the biomedical device 10 for selecting a relatively highly reduced set of FVs; ALDS unit 64 reduces the raw sensor data by potentially a factor of several thousand; significant medically relevant features because the automatic prescreening of the data will have already located the most significant relevant features. Paragraph 33, a support vector machine (SVM) 50 that is implemented in hardware and adapted to automatically classify feature vectors (FVs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee to include the feature extraction techniques of Verma to increase computational speed, increase energy efficiency, alleviate computational burden from the CPU, and reduce network resource usage, while being adaptable to monitor a wide range of signals (see Verma at paragraphs 8 and 40).
Lee as modified by Verma does not appear to expressly teach the FEA comprising a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 4, Lee does not appear to expressly teach each of the GC cores comprise a controller, a gene-code memory and a single-instruction execution pipeline with an arithmetic logic unit (ALU) and a stack scratchpad.
Funie teaches each of the GC cores comprise a controller, a gene-code memory and a single-instruction execution pipeline with an arithmetic logic unit (ALU) and a stack scratchpad (Funie’s CG core controller is the Processing Elements (PEs) discussed on page 42, left column. Page 42, left column, TPEs and RPEs could be considered gene code memory because they process constraints or indices which are part of the gene code. Page 42, left column, Arithmetic Processing Elements (APEs) and a stack scratchpad. Page 42, left column, Terminal Processing Elements (TPEs) are used to process expression 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 5, Lee does not appear to expressly teach the pipeline is optimized to implement tree-structured genes.
Funie teaches the pipeline is optimized to implement tree-structured genes (Figure 1 and page 42, right column, the structure in which our design PEs are arranged and processed is represented by a binary tree depth — Tdepth — which is a design parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 6, Lee does not appear to expressly teach the FEA is configured for genetic programing with gene depth constraints, gene number constraints and base function constraints.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 7, Lee further teaches a Power Management Unit for controlling fine-grained clock gating (Page 1629, first paragraph, the architecture also includes a power-management unit (PMU) that enables idle-mode clock gating of all shaded blocks through software, as well as memory-management units (MMU1, MMU2) that enable background control for continuous data logging and updates to the adaptive models).

As to dependent claim 8, Lee further teaches the classifier is a support-vector machine accelerator (SVMA) (Figure 2a, support vector machine SVM. Figure 5 SVMA is configurable via memory-mapped registers to enable various classifier structures and kernels).

As to dependent claim 9, Lee further teaches the SVMA includes training data based on error-affected feature data (Figure 2a training data and labels. The labels are error effected during training 

As to dependent claim 10, Lee further teaches an automatic-programming & classifier training module (Figure 2a, Trainer).

As to dependent claim 11, Lee teaches the automatic-programming & classifier training module is configured to receive input-output feature data and training labels and… a classifier model (Figure 2a shows the classifier model being exported from the trainer module).
Lee does not appear to expressly teach using genetic programming for feature extraction.
Funie teaches how to generate gene code (Page 39, right column, first paragraph, in genetic programming, numerous programs are repeatedly generated and then evaluated on a large data set, aiming to identify the best performing ones. The best performing programs can be selected for the next iteration by using a fitness evaluation function. Generating the gene code, evaluating for fitness and then selecting the most fit gene codes for the next iteration is how gene codes are generated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to independent claim 12
A method of performing classification on an input signal with a heterogeneous microprocessor, the method comprising (Figure 2a is performed in real-time on the 1C. 1C is Applicant’s microprocessor. Input signal is physiological data. Classifier performs classification on input signal. Also, Figure 4 shows the 1C):
providing a die with a central processing unit (CPU) a programmable feature- extraction accelerator (FEA) and a classifier… (Lee fig 4 CPU core. Lee fig 2a feature extractor. Section III, paragraph 1, programmable feature-extraction. Lee fig 2a classifier);
the FEA being configured to perform feature extraction on the input signal to generate feature data… and the FEA is configured to output to a feature vector buffer on the classifier (Figure 2a, feature extractor extracts features from input physiological data signal to generate feature data for the classifier, the classifier classifying the feature data, and receiving input from the test vector memory area which is placed there by the feature extractor. Thus the test vector memory area reads on the vector buffer);
the classifier being configured to perform classification on the feature data (Figure 2a, shows classifier classifying the feature data);
the CPU being configured to provide processing after classification (Page 1629, section a, the peripherals, including all accelerators, are accessed through a specialized peripherals interface via memory mapped status and configuration registers. Accessing the accelerators (classifier and EFAs) is providing processing after classification in the form of, Medical applications for EEG-based seizure detection and ECG-based cardiac-arrhythmia detection are demonstrated using clinical data. (see Lee at abstract) See also, Lee page 1626, left column, first bullet point, a flexible accelerator is integrated with a general-purpose CPU. The CPU enables programmable feature extraction for a 
Lee does not appear to expressly teach where the FEA, CPU, and classifier are physically separate from each other.
Verma teaches where the FEA, CPU, and classifier are physically separate from each other (Figure 3, ALDS unit 64 (and/or SVM accelerator 52) reads on FEA, CPU core 12, and SVM 50 reads on classifier. Paragraph 40, An adaptive learning data selection (ALDS) unit 64 that enables automated learning is integrated with the biomedical device 10 for selecting a relatively highly reduced set of FVs; ALDS unit 64 reduces the raw sensor data by potentially a factor of several thousand; significant medically relevant features because the automatic prescreening of the data will have already located the most significant relevant features. Paragraph 33, a support vector machine (SVM) 50 that is implemented in hardware and adapted to automatically classify feature vectors (FVs). Paragraph 40, the CPU core 12, the SVM 50, the ALDS unit 64, and the SVM accelerator 52 are integrated to form a system-on-chip (SOC) device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee to include the feature extraction techniques of Verma to increase computational speed, increase energy efficiency, alleviate computational burden from the CPU, and reduce network resource usage, while being adaptable to monitor a wide range of signals (see Verma at paragraphs 8 and 40).
Lee as modified by Verma does not appear to expressly teach the FEA comprising a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores.
Funie teaches the FEA comprising a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 15, Lee does not appear to expressly teach each of the GC cores comprise a controller, a gene-code memory and a single-instruction execution pipeline with an arithmetic logic unit (ALU) and a stack scratchpad.
Funie teaches each of the GC cores comprise a controller, a gene-code memory and a single-instruction execution pipeline with an arithmetic logic unit (ALU) and a stack scratchpad (Funie’s CG core controller is the Processing Elements (PEs) discussed on page 42, left column. Page 42, left column, TPEs and RPEs could be considered gene code memory because they process constraints or indices which are part of the gene code. Page 42, left column, arithmetic Processing Elements (APEs) and a stack scratchpad. Page 42, left column, Terminal Processing Elements (TPEs) are used to process expression terminals which can be either constants or indices corresponding to the market variables read from DRAM. Page 42, right column, middle of paragraph, performing partial accumulation on the FPGA, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 16, Lee does not appear to expressly teach the pipeline is optimized to implement tree-structured genes.
Funie teaches the pipeline is optimized to implement tree-structured genes (Figure 1 and page 42, right column, the structure in which our design PEs are arranged and processed is represented by a binary tree depth — Tdepth — which is a design parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 17, Lee does not appear to expressly teach the FEA is configured for genetic programing with gene depth constraints, gene number constraints and base function constraints.
Funie teaches the FEA is configured for genetic programing with gene depth constraints, gene number constraints and base function constraints (Figure 1 and page 42, right column, the structure in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 18, Lee further teaches a Power Management Unit for controlling fine-grained clock gating (Page 1629, first paragraph, the architecture also includes a power-management unit (PMU) that enables idle-mode clock gating of all shaded blocks through software, as well as memory-management units (MMU1, MMU2) that enable background control for continuous data logging and updates to the adaptive models).

As to dependent claim 19, Lee further teaches the classifier is a support-vector machine accelerator (SVMA) (Figure 2a, Support vector machine SVM. Figure 5 SVMA is configurable via memory-mapped registers to enable various classifier structures and kernels).

As to dependent claim 20, Lee further teaches the SVMA includes training data based on error-affected feature data (Figure 2a, training data and labels. The labels are error effected during training because training is the process of narrowing the error between training-predicted labels/classes and 

As to dependent claim 21, Lee further teaches providing an automatic- programming & classifier training module (Figure 2a, Trainer).

As to dependent claim 22, Lee teaches the automatic-programming & classifier training module is configured to receive input-output feature data and training labels and… a classifier model (Figure 2a shows the classifier model being exported from the trainer module).
Lee does not appear to expressly teach using genetic programming for feature extraction.
Funie teaches how to generate gene code (Page 39, right column, first paragraph, in genetic programming, numerous programs are repeatedly generated and then evaluated on a large data set, aiming to identify the best performing ones. The best performing programs can be selected for the next iteration by using a fitness evaluation function. Generating the gene code, evaluating for fitness and then selecting the most fit gene codes for the next iteration is how gene codes are generated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to independent claim 23, Lee teaches:
A computer-readable medium including contents that are configured to perform a method of classification on an input signal with a heterogeneous microprocessor, the method comprising 
providing a die with a central processing unit (CPU) a programmable feature- extraction accelerator (FEA) and a classifier… (Lee fig 4 CPU core. Lee fig 2a feature extractor. Section III, paragraph 1, programmable feature-extraction. Lee fig 2a classifier);
the FEA being configured to perform feature extraction on the input signal to generate feature data… and the FEA is configured to output to a feature vector buffer on the classifier (Figure 2a, feature extractor extracts features from input physiological data signal to generate feature data for the classifier, the classifier classifying the feature data, and receiving input from the test vector memory area which is placed there by the feature extractor. Thus the test vector memory area reads on the vector buffer);
the classifier being configured to perform classification on the feature data (Figure 2a, shows classifier classifying the feature data);
the CPU being configured to provide processing after classification (Page 1629, section a, the peripherals, including all accelerators, are accessed through a specialized peripherals interface via memory mapped status and configuration registers. Accessing the accelerators (classifier and EFAs) is providing processing after classification in the form of, Medical applications for EEG-based seizure detection and ECG-based cardiac-arrhythmia detection are demonstrated using clinical data (see Lee at abstract). See also, page 1626, left column, first bullet point, a flexible accelerator is integrated with a general-purpose CPU. The CPU enables programmable feature extraction for a range of physiological signals and clinical applications, and the accelerator, through hardware configurability).

Verma teaches wherein the FEA, CPU, and classifier are physically separate from each other (Figure 3, ALDS unit 64 (and/or SVM accelerator 52) reads on FEA, CPU core 12, and SVM 50 reads on classifier. Paragraph 40, An adaptive learning data selection (ALDS) unit 64 that enables automated learning is integrated with the biomedical device 10 for selecting a relatively highly reduced set of FVs; ALDS unit 64 reduces the raw sensor data by potentially a factor of several thousand; significant medically relevant features because the automatic prescreening of the data will have already located the most significant relevant features. Paragraph 33, a support vector machine (SVM) 50 that is implemented in hardware and adapted to automatically classify feature vectors (FVs). Paragraph 40, the CPU core 12, the SVM 50, the ALDS unit 64, and the SVM accelerator 52 are integrated to form a system-on-chip (SOC) device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee to include the feature extraction techniques of Verma to increase computational speed, increase energy efficiency, alleviate computational burden from the CPU, and reduce network resource usage, while being adaptable to monitor a wide range of signals (see Verma at paragraphs 8 and 40).
Lee as modified by Verma does not appear to expressly teach the FEA comprising a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores.
Funie teaches the FEA comprising a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores (Page 41, right column, second paragraph, all expression trees needed to be evaluated, are generated on the CPU as part of the larger GP algorithm, and are then transferred to the FPGA where they are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121